TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00244-CV



                                  M. M. and L. E., Appellants

                                                 v.


               Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
        NO. 2014-1337C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant M.M. has filed an unopposed motion to dismiss this appeal, explaining

that the trial court has now vacated the final judgment that is the subject of this appeal and that,

as a result, this appeal has become moot.1 See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732,

737 (Tex. 2005) (noting that case becomes moot if controversy ceases to exists between parties “at

any stage of the legal proceedings”). Based on our review of the record, we conclude that the appeal

has become moot. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.3(a).




       1
          Co-appellant L.E., who is represented by different counsel, seeks to appeal from the same
final judgment. L.E. has not responded to M.M.’s motion to dismiss or to our request to explain why
this Court has jurisdiction to consider her appeal.
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 15, 2016




                                                2